

Exhibit 10.40
THE SEMPRA ENERGY EMPLOYEE
AND DIRECTOR SAVINGS PLAN
(As Amended and Restated Effective as of January 1, 2019)










--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
 
 
Page


 
 
 
 
 
 
ARTICLE I. TITLE AND DEFINITIONS
1


 
 
 
 
 
 
 
1.1
 
Title
 
1


 
1.2
 
Definitions
 
1


 
 
 
 
 
 
ARTICLE II. PARTICIPATION
 
9


 
 
 
 
 
 
 
2.1
 
Commencement of Participation
 
9


 
2.2
 
Newly Appointed or Elected Directors
 
9


 
 
 
 
 
 
ARTICLE III. CONTRIBUTIONS
 
10


 
 
 
 
 
 
 
3.1
 
Elections to Defer Compensation
 
10


 
3.2
 
Distribution Elections
 
15


 
3.3
 
Employer Matching Contributions
 
18


 
3.4
 
FICA and Other Taxes
 
19


 
 
 
 
 
 
ARTICLE IV. INVESTMENTS
 
20


 
 
 
 
 
 
 
4.1
 
Measurement Funds
 
20


 
4.2
 
Investment Elections
 
20


 
4.3
 
Compliance with Section 16 of the Exchange Act
 
22


 
 
 
 
 
 
ARTICLE V. ACCOUNTS
 
22


 
 
 
 
 
 
 
5.1
 
Accounts
 
22


 
5.2
 
Subaccounts
 
23


 
 
 
 
 
 
ARTICLE VI. VESTING
 
24


 
 
 
 
 
 
ARTICLE VII. DISTRIBUTIONS
 
24


 
 
 
 
 
 
 
7.1
 
Distribution of Accounts
 
25


 
7.2
 
Hardship Distribution
 
27


 
7.3
 
Effect of a Change in Control
 
28


 
7.4
 
Inability to Locate Participant
 
29


 
7.5
 
Prohibition on Acceleration of Distributions
 
29


 
7.6
 
Distributions Pursuant to QDROs
 
29


 
 
 
 
 
 
ARTICLE VIII. ADMINISTRATION
 
30


 
 
 
 
 
 
 
8.1
 
Committee
 
30


 
8.2
 
Administrator
 
30







--------------------------------------------------------------------------------




 
8.3
 
Committee Action
 
30


 
8.4
 
Powers and Duties of the Committee
 
31


 
8.5
 
Construction and Interpretation
 
31


 
8.6
 
Information
 
31


 
8.7
 
Compensation, Expenses and Indemnity
 
32


 
8.8
 
Quarterly Statements
 
32


 
8.9
 
Disputes
 
32


 
 
 
 
 
 
ARTICLE IX. MISCELLANEOUS
 
33


 
 
 
 
 
 
 
9.1
 
Unsecured General Creditor
 
33


 
9.2
 
Restriction Against Assignment
 
34


 
9.3
 
Amendment, Modification, Suspension or Termination
 
34


 
9.4
 
Designation of Beneficiary
 
35


 
9.5
 
Insurance
 
35


 
9.6
 
Governing Law
 
35


 
9.7
 
Receipt of Release
 
36


 
9.8
 
Payments Subject to Section 162(m) of the Code
 
36


 
9.9
 
Payments on Behalf of Persons Under Incapacity
 
36


 
9.10
 
Limitation of Rights
 
36


 
9.11
 
Exempt ERISA Plan
 
37


 
9.12
 
Notice
 
37


 
9.13
 
Errors and Misstatements
 
37


 
9.14
 
Pronouns and Plurality
 
37


 
9.15
 
Severability
 
37


 
9.16
 
Status
 
37


 
9.17
 
Headings
 
38


 
 
 
 
 
 
ARTICLE X. Employees of Sempra Energy Trading Corporation and Sempra Energy
Solutions LLC.
 
38


 
 
 
 
 
 
ARTICLE XI. SECTION 409A OF THE CODE
 
39









--------------------------------------------------------------------------------





THE SEMPRA ENERGY EMPLOYEE AND DIRECTOR SAVINGS PLAN
(As Amended and Restated Effective as of January 1, 2019)
Effective as of January 1, 2005, Sempra Energy, a California corporation,
established the Sempra Energy 2005 Deferred Compensation Plan (the “Plan”) which
was designed to provide supplemental retirement income benefits for certain
directors of Sempra Energy and for a select group of management and highly
compensated employees of the Company (as defined herein) through deferrals of
salary and incentive compensation and employer matching contributions. The Plan
has been amended from time to time and, effective as of January 1, 2011, the
name of the Plan was changed to “The Sempra Energy Employee and Director
Retirement Savings Plan”. Effective as of June 29, 2012, the name of the Plan
was changed to “The Sempra Energy Employee and Director Savings Plan”. The Plan
was amended and restated effective June 16, 2015 and was subsequently amended
and restated effective as of November 10, 2016 and November 9, 2017,
respectively. The following provisions constitute an amendment, restatement and
continuation of the Plan as in effect immediately prior to January 1, 2019.
ARTICLE I.
TITLE AND DEFINITIONS
1.1    Title.
This Plan shall be known as the Sempra Energy Employee and Director Savings
Plan.
1.2    Definitions.
Whenever the following words and phrases are used in this Plan, with the first
letter capitalized, they shall have the meanings specified below.


1

--------------------------------------------------------------------------------




(a)
“Account” or “Accounts” shall mean a Participant’s Deferral Account and/or
Employer Matching Account (including any Subaccounts thereunder).

(b)
“Administrator” shall mean the individual(s) designated by the Committee (who
need not be a member of the Committee) to handle the day-to-day Plan
administration. If the Committee does not make such a designation, the
Administrator shall be the most senior officer of Human Resources of Sempra
Energy.

(c)
“Affiliate” has the meaning ascribed to such term in Rule 12b-2 promulgated
under the Exchange Act.

(d)
“Base Salary” shall mean, with respect to any Participant, the Participant’s
annual base salary, excluding bonus, incentive and all other remuneration for
services rendered to the Company, prior to reduction for any salary
contributions to a plan established pursuant to Section 125 of the Code or
qualified pursuant to Section 401(k) of the Code and prior to reduction for
deferrals under this Plan.

(e)
“Beneficial Owner” has the meaning set forth in Rule 13d-3 under the Exchange
Act.

(f)
“Beneficiary” or “Beneficiaries” shall mean the person or persons, including a
trustee, personal representative or other fiduciary, last designated in writing
by a Participant to receive the benefits specified hereunder in the event of the
Participant’s death in accordance with Section 9.4.

(g)
“Board of Directors” or “Board” shall mean the Board of Directors of Sempra
Energy.

(h)
“Bonus” shall mean the annual cash incentive award earned by a Participant under
the Company’s short-term incentive plans and other special cash payments or cash
awards that may be granted by the Company from time to time to the extent that
such other special cash payments or cash awards are permitted by the Committee
to be deferred under the Plan.

(i)
“Change in Control” shall be deemed to have occurred when any event or
transaction described in paragraph (1), (2), (3) or (4) occurs, subject to
paragraph (5):

(1)    Any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of Sempra Energy representing twenty percent (20%) or more of the
combined voting power of Sempra Energy’s then outstanding securities; or
(2)    The following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or


2

--------------------------------------------------------------------------------




threatened election contest, including, but not limited to, a consent
solicitation, relating to the election of directors of Sempra Energy) whose
appointment or election by the Board or nomination for election by Sempra
Energy’s shareholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended; or
(3)    There is consummated a merger or consolidation of Sempra Energy or any
direct or indirect subsidiary of Sempra Energy with any other corporation, other
than (A) a merger or consolidation which would result in the voting securities
of Sempra Energy outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of Sempra Energy or any subsidiary of
Sempra Energy, at least sixty percent (60%) of the combined voting power of the
securities of Sempra Energy or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a recapitalization of Sempra Energy (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of Sempra Energy (not including in the
securities beneficially owned by such Person any securities acquired directly
from Sempra Energy or its affiliates other than in connection with the
acquisition by Sempra Energy or its affiliates of a business) representing
twenty percent (20%) or more of the combined voting power of Sempra Energy’s
then outstanding securities; or
(4)    The shareholders of Sempra Energy approve a plan of complete liquidation
or dissolution of Sempra Energy or there is consummated an agreement for the
sale or disposition by Sempra Energy of all or substantially all of Sempra
Energy’s assets, other than a sale or disposition by Sempra Energy of all or
substantially all of Sempra Energy’s assets to an entity, at least sixty percent
(60%) of the combined voting power of the voting securities of which are owned
by shareholders of Sempra Energy in substantially the same proportions as their
ownership of Sempra Energy immediately prior to such sale.
(5)    An event or transaction described in paragraph (1), (2), (3), or (4)
shall be a “Change in Control” only if such event or transaction is also a
“change in the ownership or effective control of the corporation, or in the
ownership of a substantial portion of the assets of the corporation,” within the
meaning of Section 409A of the Code.


3

--------------------------------------------------------------------------------




(j)
“Code” shall mean the Internal Revenue Code of 1986, as amended, and all
applicable rules and regulations thereunder

(k)
“Committee” shall mean the compensation committee of the Board of Directors.

(l)
“Company” shall mean Sempra Energy and any successor corporations. The term
“Company” shall also include each corporation which is a member of a controlled
group of corporations (within the meaning of Section 414(b) of the Code) of
which Sempra Energy is a component member if the Committee provides that such
corporation shall participate in the Plan and such corporation’s governing board
of directors adopts the Plan. Any corporation described in the preceding
sentence that participates in the Plan immediately prior to the Effective Date
shall be deemed to participate in the Plan and to have adopted the Plan without
any further action of either such corporation or Sempra Energy, subject to the
terms and conditions of the Plan.

(m)
“Compensation” shall mean, with respect to a Participant, the following:

(1)    with respect to any Participant who is an employee, Base Salary and Bonus
that the Participant is entitled to receive for services rendered to the
Company. In addition, for any Participant who is an Executive Officer
“Compensation” includes (i) SERP Lump Sum, and (ii) Restricted Stock Units. The
Committee may also permit Eligible Individuals who are not Executive Officers to
defer Restricted Stock Units (or any other compensation specifically designated
by the Committee) provided that such Eligible Individual shall not be an
Executive Officer for purposes of the Plan solely as a result of such deferral
unless such Eligible Individual is otherwise designated as such by the
Committee; and
(2)    with respect to any Director, retainer payments and/or meeting and other
fees (including Elective Phantom Share Amounts and Nonelective Phantom Share
Amounts), received from Sempra Energy for services performed by the Participant
as a Director.
(n)
“Deferral Account” shall mean the bookkeeping account maintained under the Plan
for each Participant that is credited with amounts equal to the portion of the
Participant’s Compensation that he elects to defer pursuant to Section 3.1,
debited by amounts equal to all distributions to and withdrawals made by the
Participant and/or his Beneficiary and adjusted for investment earnings and
losses pursuant to Article V. The Deferral Account may be further subdivided
into Subaccounts as determined by the Committee or the Administrator.

(o)
“Deferral Election Form” shall mean the form designated by the Committee or the
Administrator for purposes of making deferrals under Section 3.1.

(p)
“Director” shall mean an individual who is a non-employee member of the Board.

(q)
“Disability” or “Disabled” means, with respect to a Participant, that the
Participant:



4

--------------------------------------------------------------------------------




(1)    is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or
(2)    is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident or health plan covering employees of such Participant’s employer,
in either case, as determined in accordance with Section 409A of the Code.
(r)
“Distributable Amount” of a Participant’s Subaccounts with respect to a Plan
Year shall mean the sum of the vested balance of the Subaccount in a
Participant’s Deferral Account and Employer Matching Account with respect to
such Plan Year.

(s)
“Effective Date” shall mean January 1, 2019.

(t)    (1)    “Election Period” with respect to a Plan Year shall mean the
period designated by the Committee or the Administrator; provided, however, that
such period shall be no less than ten (10) business days. The Election Period
with respect to a Plan Year shall end not later than the last day of the prior
Plan Year; provided, however, that, in the case of an Eligible Individual who
first becomes eligible to participate in the Plan during a Plan Year, the
Election Period, if any, shall be the thirty (30) calendar day period (or such
shorter period specified by the Committee or the Administrator) commencing on
the date such Eligible Individual first becomes eligible to participate in
accordance with the provisions of subsection 1(v) and Section 409A of the Code;
and provided, further, in the case of an Eligible Individual’s election to defer
a Bonus (or portion thereof) for a Plan Year that is performance-based
compensation within the meaning of Section 409A of the Code, the Election
Period, if any, shall be a period designated by the Committee or the
Administrator during such Plan Year that satisfies the requirements of Section
409A of the Code.


5

--------------------------------------------------------------------------------




(2)    Notwithstanding anything to the contrary in paragraph (1), in the case of
a Director who becomes a Participant in accordance with Section 2.2, with
respect to the Plan Year in which such Director first becomes eligible to
participate in the Plan by reason of appointment or election as a Director,
“Election Period,” for purposes of: (A) such Director’s election under paragraph
3.1(b)(3) to defer any Elective Phantom Share Amount with respect to an initial
equity award granted during the Plan Year shall be the thirty (30) calendar day
period (or such shorter period designated by the Committee or the Administrator)
after such appointment or election (which period shall end not later than the
day next preceding the grant date of such initial equity award), and (B) such
Director’s election under subsection 3.1(f) of the time and form of payment of
any Nonelective Phantom Share Account (or any prorated Nonelective Phantom Share
Amount) credited during such Plan Year shall be the thirty (30) calendar day
period (or such shorter period designated by the Committee or the Administrator)
after such appointment or election (which period shall end not later than the
day next preceding the first day of the calendar quarter with respect to such
Nonelective Phantom Share Amount (or such prorated Nonelective Phantom Share
Amount) as determined under subsection 3.1(f)); provided that any such election
under subparagraph (A) or (B) satisfies the requirements of Section 409A of the
Code.
(u)
“Elective Phantom Share Amount” ” shall mean, with respect to an initial or
annual equity award by Sempra Energy to a Participant who is a Director, which
the Director may elect to receive in the form of (1) an award of Restricted
Stock Units, or (2) an amount credited to such Participant’s Deferral Account in
the Sempra Energy Stock Fund, the dollar value designated by the Board for such
equity award that is used for purposes of determining the number of Restricted
Stock Units subject to such award, or the amount to be credited to such
Participant’s Deferral Account. In the case of a Director who first becomes a
Director by reason of appointment or election as a Director, any such initial
equity award shall be granted on the tenth New York Stock Exchange trading day
after such appointment or election.

(v)
“Eligible Individual” shall mean those individuals selected by the Committee
from (1) those employees of the Company who either (A) are Executive Officers or
(B) have Base Salary for a calendar year that is at least $170,000, as adjusted
by the Committee from time to time and (2) those Directors who are not employees
of the Company. The Committee may, in its sole discretion, select such other
individuals to participate in the Plan who do not otherwise meet the foregoing
criteria. Except as otherwise provided by the Committee or the Administrator, an
Eligible Individual who is not a Director shall first become eligible to
participate in the Plan on first day of the first calendar quarter that occurs
at least thirty (30) days after the Eligible Individual commences employment in
a covered category as set forth in subparagraph 1.2(v)(A) or (B) (and, to the
extent applicable, is selected as an Eligible Individual under the Plan). A
Director shall become a Participant in the Plan in accordance with Section 2.2
on the date of such Director’s appointment or election as a Director.



6

--------------------------------------------------------------------------------




(w)
“Employer Matching Account” shall mean the bookkeeping account maintained under
the Plan for each Participant that is credited with an amount equal to the
Employer Matching Contribution, if any, debited by amounts equal to all
distributions to and withdrawals made by the Participant and/or his Beneficiary
and adjusted for investment earnings and losses pursuant to Article V.

(x)
“Employer Matching Contributions” shall mean the employer matching contribution
made to the Plan pursuant to Section 3.3.

(y)
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and all applicable rules and regulations thereunder.

(z)
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the applicable rules and regulations thereunder.

(aa)
“Executive Officer” shall mean an employee of the Company who (i) is designated
by the Board as an executive officer of Sempra Energy pursuant to Rule 3b-7 of
the Exchange Act, (ii) participates in the Sempra Energy Supplemental Executive
Retirement Plan, or (iii) who is otherwise designated as an Executive Officer by
the Committee.

(bb)
“401(k) Plan” shall mean the Sempra Energy Savings Plan, as in effect from time
to time, maintained by Sempra Energy under Section 401(k) of the Code.

(cc)
“Manager” shall mean an employee of the Company who is an Eligible Individual,
other than an Executive Officer or a Director.

(dd)
“Measurement Fund” shall mean one or more of the investment funds selected by
the Committee pursuant to Section 4.1.

(ee)
“Moody’s Plus Rate” shall mean the Moody’s Rate (as defined below) plus the
greater of (1) 10% of the Moody’s Corporate Bond Yield Average – Monthly Average
Corporates as published by Moody’s Investors Service, Inc. (or any successor) or
(2) one percentage point per annum. The Moody’s Rate for a month means the
average of the daily Moody’s Corporate Bond Yield Average – Monthly Average
Corporates for the applicable month. Unless otherwise designated by the
Committee, the “applicable month” shall be the month of June in the prior year.

(ff)
“Nonelective Phantom Share Amount” shall mean the dollar amount designated by
the Board for purposes of subsection 3.1(f) to be invested in the Sempra Energy
Stock Fund.

(gg)
“Participant” shall mean any Eligible Individual who becomes a Participant in
accordance with Article II and who has not received a complete distribution of
the amounts credited to his Accounts.



7

--------------------------------------------------------------------------------




(hh)
“Payroll Date” shall mean, with respect to any Participant, the date on which he
would otherwise be paid Compensation.

(ii)
“Payment Date” shall mean the business day determined by the Committee or the
Administrator that is on or within thirty (30) calendar days after one of the
following dates as designated by the Participant in his distribution form
election with respect to a Plan Year:

(1)    the first business day of the first calendar month on or next following
thirty (30) calendar days after the date of the Participant's Separation from
Service or Disability,
(2)    the first business day of the first, second, third, fourth or fifth
calendar year next following the date of the Participant’s Separation from
Service or Disability; or
(3)    such other date provided by the Committee or the Administrator (or
elected by the Participant in accordance with rules established by the Committee
or the Administrator), in any case which does not violate the requirements of
Section 409A of the Code.
“Payment Date” shall also mean the Scheduled Withdrawal Date elected in
accordance with the provisions of subsection 7.1(b).
(jj)
“Person” means any person, entity or “group” within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Exchange Act, except that such term shall
not include (1) Sempra Energy or any of its Affiliates, (2) a trustee or other
fiduciary holding securities under an employee benefit plan of Sempra Energy or
any of its Affiliates, (3) an underwriter temporarily holding securities
pursuant to an offering of such securities, (4) a corporation owned, directly or
indirectly, by the shareholders of Sempra Energy in substantially the same
proportions as their ownership of stock of Sempra Energy, or (5) a person or
group as used in Rule 13d-1(b) under the Exchange Act.

(kk)
“Plan” shall mean the Sempra Energy Employee and Director Savings Plan set forth
herein, as amended from time to time.

(ll)
“Plan Year” shall mean the twelve (12) consecutive month period beginning on
each January 1 and ending on each December 31.

(mm)
“QDRO” shall mean a domestic relations order that constitutes a “qualified
domestic relations order” within the meaning of the Code or ERISA.

(nn)
“Restricted Stock Units” shall mean restricted stock units granted to a
Participant under the Sempra Energy 2008 Long Term Incentive Plan, Sempra Energy
2013 Long-Term Incentive Plan, and any successor plan(s) thereto.

(oo)
“Rule 16b-3” shall mean that certain Rule 16b-3 under the Exchange Act, as such
Rule may be amended from time to time.



8

--------------------------------------------------------------------------------




(pp)
“Scheduled Withdrawal Date” shall be in January in the year elected by the
Participant for an in-service withdrawal elected in accordance with subsection
3.2(c), as set forth on the election forms for such Plan Year. If the day
elected by the Participant is not a business day, the Scheduled Withdrawal Date
shall be deemed to be the next following business day.

(qq)
“Sempra Energy Stock Fund” shall mean the Measurement Fund in which investment
earnings and losses parallel the investment return on the common stock of Sempra
Energy.

(rr)
“Separation from Service” shall mean, with respect to a Participant, the
Participant’s “separation from service,” as defined in Treasury Regulation
Section 1.409A-1(h).

(ss)
“SERP Lump Sum” shall mean the lump sum retirement benefit that would be payable
to an Executive Officer who is a Plan Participant under either the Sempra Energy
Supplemental Executive Retirement Plan or the Sempra Energy Excess Cash Balance
Plan.

(tt)
“Specified Employee” shall mean a specified employee determined in accordance
with the requirements of Section 409A of the Code.

(uu)
“Subaccount” or “Subaccounts” shall mean the subaccount or subaccounts
maintained with respect to a Participant’s Deferral Account or Employer Matching
Account.

(vv)
“Valuation Date”, with respect to the Measurement Funds that are available under
the 401(k) Plan, shall have the same meaning as under the 401(k) Plan. For
purposes of the Measurement Fund based on Moody’s Plus Rate, “Valuation Date”
shall mean the last day of the calendar month.

ARTICLE II.
PARTICIPATION
2.1    Commencement of Participation
Subject to Section 2.2, an Eligible Individual shall become a Participant in the
Plan by (a) electing to make deferrals in accordance with Section 3.1 and (b)
filing such other forms as the Committee or the Administrator may reasonably
require for participation hereunder.
2.2    Newly Appointed or Elected Directors
A Director who first becomes an Eligible Individual during a Plan Year by reason
of appointment or election as a Director shall become a Participant on the date
of such appointment or election. Such Eligible Individual may elect to make
deferrals in accordance with Section 3.1 and shall file such forms as the
Committee or the Administrator reasonably requires.


9

--------------------------------------------------------------------------------




ARTICLE III.
CONTRIBUTIONS
3.1    Elections to Defer Compensation
(a)
General Rule. Each Eligible Individual may defer Compensation for a Plan Year by
filing with the Committee or the Administrator a Deferral Election Form for such
Plan Year that conforms to the requirements of this Section 3.1, no later than
the last day of the applicable Election Period for such Plan Year, and such
deferral election shall become irrevocable on the last day of the applicable
Election Period for such Plan Year (or such later date permitted by the
Committee or the Administrator consistent with the requirements of Section 409A
of the Code). Unless otherwise provided by the Committee, an Eligible Individual
who first becomes eligible to participate in the Plan during a Plan Year may
elect to defer Compensation for such Plan Year; provided, however, that any such
election to defer Compensation for such Plan Year must be filed during the
Election Period prior to the effective date of such election, shall be
irrevocable when made, and shall be effective only for Compensation that
constitutes compensation for services performed during periods during the Plan
Year beginning after the effective date of such election. Notwithstanding the
previous sentence, if an Eligible Individual’s Bonus (or portion thereof) is a
performance-based compensation within the meaning of Section 409A of the Code,
the Committee or the Administrator may permit such Eligible Individual to file
an election to defer such Bonus (or such portion thereof), or change such
Eligible Individual’s prior election to defer such Bonus (or such portion
thereof), no later than the date that is six (6) months before the end of the
performance period over which such services are to be performed, under the terms
and conditions that may be specified by the Committee or the Administrator, in
accordance with Section 409A of the Code, and such deferral election shall
become irrevocable on the date that is six (6) months before the end of the
performance period.

(b)
Special Rules. Notwithstanding the above, the following restrictions apply to
deferrals of certain elements of Compensation:

(1)    Restricted Stock Units. Each Eligible Individual designated by the
Committee as eligible to defer Restricted Stock Units, may elect to defer
Restricted Stock Units (or a portion thereof), in accordance with such rules as
the Committee may establish, which such rules shall not be inconsistent with the
deferral election rules set forth in Sections 3.1 and 3.2 or the distribution
provisions of Section 7.1. In order to defer Restricted Stock Units (or a
portion thereof), an eligible Participant must file the appropriate Deferral
Election Form no later than the election date required under Section 409A of the
Code. The Participant’s election to defer Restricted Stock Units (or a portion
thereof) shall apply only if the Restricted Stock Units (or portion thereof)
constitute a legally binding right to a payment of compensation in a subsequent
taxable year and, absent a deferral election, would be treated as a short-term
deferral, within the meaning of Section 409A of the Code. Any deferral election
that does not satisfy the requirements for an initial deferral election under
Section 409A of the Code shall be irrevocable when made and shall be


10

--------------------------------------------------------------------------------




made in accordance with Section 409A of the Code, applied as if the amount were
a deferral of compensation and the scheduled payment date for the amount were
the date the substantial risk of forfeiture lapses. Such subsequent deferral
election shall be irrevocable when made, shall be made at least twelve (12)
months prior to the first date on which Restricted Stock Units are scheduled to
be paid (or, in the case of installment payments, twelve (12) months prior to
the date on which the first amount is to be paid), and shall not take effect
until at least twelve (12) months after the date on which the election is made.
Such deferral election shall provide that the amount deferred shall be deferred
for a period of not less than five (5) years from the date the payment of the
amount deferred would otherwise have been made (or, in the case of installment
payments treated as a single payment as determined under Section 409A of the
Code, five (5) years from the date the first amount was scheduled to be paid);
provided, however, that such deferral election may provide that the deferred
amounts will be payable upon a change in control event (within the meaning of
Section 409A of the Code) without regard to the five (5) year additional
deferral requirement. Deferrals of Restricted Stock Units shall be invested in
the Sempra Energy Stock Fund and may not be moved to any other Measurement Fund.
Notwithstanding anything contained in the Plan to the contrary, a Participant
may not elect a Scheduled Withdrawal Date with respect to the deferral of any
Restricted Stock Units.
(2)    SERP Lump Sum. A Participant may elect to defer a SERP Lump Sum (or a
portion thereof), to the extent permitted by the Committee. In order to defer a
SERP Lump Sum (or a portion thereof), an eligible Participant must file the
appropriate Deferral Election Form no later than the election date required
under Section 409A of the Code. The Participant’s election to defer a SERP Lump
Sum (or a portion thereof) that does not satisfy the requirements for an initial
deferral election under Section 409A of the Code shall satisfy the requirements
of Section 409A of the Code as a subsequent deferral. Such deferral election
shall be irrevocable when made, and shall not take effect until at least twelve
(12) months after the date on which the election is made. Such deferral election
shall provide that the amount deferred shall be deferred for a period of not
less than five (5) years from the date the payment of the amount deferred would
otherwise have been made (or, in the case of installment payments treated as a
single payment, five (5) years from the date the first amount was scheduled to
be paid) in accordance with Section 409A of the Code.
(3)    Elective Phantom Share Amounts. A Participant who is a Director and is
entitled to receive an initial or annual equity award from Sempra Energy, in the
form of an award of Restricted Stock Units or an amount credited to his Deferral
Account, may elect to have the Elective Phantom Share Amount with respect to
such award credited to his Deferral Account (in lieu of such award of Restricted
Stock Units) and defer such Elective Phantom Share Amount. In order to elect
such credit and deferral of the Elective Phantom Share Amount with respect to
such an equity award, an eligible Participant must file the appropriate Deferral
Election Form no later than the last day of the applicable Election Period for
the Plan Year during which such equity award is granted, and such deferral
election shall become irrevocable on the last day of the applicable Election
Period for such Plan Year. A Director who first becomes a Participant during a
Plan Year may make a deferral election during such Plan Year in accordance with
subparagraph 1.2(t)(2)(A). Such an election to defer an Elective Phantom Share
Amount with respect to an equity award granted during a Plan Year must be filed
during the Election Period prior to the effective date of such election and
shall be irrevocable when made and shall be effective only for an Elective
Phantom Share Amount that constitutes compensation for services performed after
the effective date of such election. If a Participant fails to elect such credit
and deferral of the Elective Phantom Share Amount with respect to


11

--------------------------------------------------------------------------------




such an equity award, the Participant’s equity award shall not be deferred and
shall be made in the form of an award of Restricted Stock Units. A Participant
shall make a separate election to defer Elective Phantom Share Amounts for each
Plan Year.
(c)
Deferral Amounts. The amount of Base Salary or Bonus that a Participant may
elect to defer for a Plan Year is such Base Salary or Bonus earned on or after
the time at which the Participant elects to defer for such Plan Year in
accordance with subsection 3.1(a), and that is earned during the Plan Year to
which the deferral election relates (other than with respect to subsequent
deferrals of previously deferred amounts or other amounts that are treated as
subsequent deferrals for purposes of Section 409A of the Code). In no event
shall a Participant be permitted to defer any amount of Compensation earned
prior to the date of the deferral election or attributable to services performed
prior to the date of the deferral election (other than with respect to
subsequent deferrals of previously deferred amounts or other amounts that are
treated as subsequent deferrals for purposes of Section 409A of the Code or as
permitted under the Plan relating to performance-based compensation).

(1)    Each Participant who is a Manager shall be permitted to defer, in any
whole percentage: (A) from 6% to 85% of Base Salary, (B) from 6% to 85% of his
Bonus, and (C) if permitted by the Committee, between 10% and 100% of such
Participant’s Restricted Stock Units, subject to subsection 3.1(b).
(2)    Each Participant who is an Executive Officer shall be permitted to defer,
in any whole percentage: (A) from 6% to 85% of Base Salary, (B) from 6% to 85%
of his Bonus and (c) from 10% to 100% of such Participant’s Restricted Stock
Units and SERP Lump Sum, subject to subsection 3.1(b).
(3)    Each Participant who is a Director: (A) shall be permitted to defer, in
any whole percentage, from 10% to 100% of his Compensation (other than Elective
Phantom Share Amounts and Nonelective Phantom Share Amounts), and (B) shall be
permitted to defer 100% of his Elective Phantom Share Amounts. In the case of a
Participant who is a Director, 100% of such Participant’s Nonelective Phantom
Share Amounts shall be deferred under subsection 3.1(f).
Notwithstanding the limitations established above, the total amount deferred by
a Participant shall be limited in any calendar year, if necessary, to satisfy
the Participant’s income and employment tax withholding obligations (including
Social Security, unemployment and Medicare), and the Participant’s employee
benefit plan contribution requirements, determined on the first day of the
Election Period for such Plan Year, in any case as determined by the Committee
or the Administrator, as applicable.
(d)
Duration of Deferral Election.

(1)    A Participant shall not modify or suspend his election to defer
Compensation during a Plan Year.


12

--------------------------------------------------------------------------------




(2)    A Participant must file a new deferral election for each subsequent Plan
Year. In the event a Participant fails to file a timely deferral election for
the next Plan Year, he shall be deemed to have elected not to defer any
Compensation for such Plan Year.
(3)    A Participant’s election to defer all or any portion of his SERP Lump Sum
shall automatically become void in the event the Participant dies or becomes
disabled while employed by the Company.
(4)    A Participant who is a Director must file a new deferral election for the
Elective Phantom Share Amounts for the equity awards granted during each Plan
Year. In the event a Participant fails to file a timely deferral election for
the next Plan Year, he shall be deemed to have elected not to defer the Elective
Phantom Share Amounts for the equity awards granted during such Plan Year.


13

--------------------------------------------------------------------------------




(e)
Elections. Any Eligible Individual who does not elect to defer Compensation
during his Election Period for a Plan Year may subsequently participate in the
Plan in accordance with the terms and conditions of the Plan.

(f)
Nonelective Compensation Deferrals for Directors. The Board may determine from
time to time whether deferrals of Nonelective Phantom Share Amounts shall be
credited to the Deferral Accounts of one or more Participants who are Directors.
The Board shall designate the Nonelective Phantom Share Amounts and any
conditions under which a Director shall be entitled to have Nonelective Phantom
Share Amounts credited to his Deferral Account. A Nonelective Phantom Share
Amount credited to a Director’s Deferral Account shall constitute compensation
for services to be performed by the Director during a calendar quarter, and the
Nonelective Phantom Share Amount for such calendar quarter shall be credited to
the Director’s Deferral Account on the first New York Stock Exchange trading day
of such calendar quarter; provided, however, that, in the case of a Director who
first becomes a Director by reason of appointment or election as a Director, for
purposes of the calendar quarter during which such appointment or election
occurs, such Director’s Deferral Account shall be credited with a prorated
portion of the Nonelective Phantom Share Amount for the portion of such calendar
quarter (if any), commencing on the tenth New York Stock Exchange trading day
after such Director’s appointment or election and ending on the last day of the
calendar quarter, and any such prorated portion of the Nonelective Phantom Share
Amount shall constitute compensation for services to be performed by the
Director during the period commencing on such tenth New York Stock Exchange
trading day and ending on the last day of such calendar quarter and shall be
determined based on the portion of such calendar quarter that comprises such
period and such prorated portion of the Nonelective Phantom Share Amount shall
be credited to the Director’s Deferral Account on the New York Stock Exchange
trading day next following the last day of such calendar quarter. The service
period for a Nonelective Phantom Share Amount (or a prorated Nonelective Phantom
Share Amount) shall be the calendar quarter, or portion thereof, during which
the Director performs services for which such Nonelective Phantom Share Amount
(or prorated Phantom Share Amount) constitutes compensation. Such Nonelective
Phantom Share Amounts shall be deferred on a nonelective basis. An eligible
Participant must file the appropriate Deferral Election Form with respect to the
Nonelective Phantom Share Amounts that constitute compensation for services
performed during periods during the Plan Year beginning after the effective date
of such election, for purposes of electing the Payment Date and the form of
distribution of such Nonelective Phantom Share Amounts, no later than the last
day of the applicable Election Period for the Plan Year during which such
Nonelective Phantom Share Amounts are credited, and such deferral election shall
become irrevocable on the last day of the applicable Election Period for such
Plan Year. The Committee or the Administrator shall permit such a Participant
who first becomes a Participant during a Plan Year to have his first Election
Period with



14

--------------------------------------------------------------------------------




respect to such election of the Payment Date and the form of distribution during
such Plan Year determined in accordance with subparagraph 1.2(t)(2)(B). Such an
election as to the Payment Date and the form of distribution must be filed
during the Election Period prior to the effective date of such election and
shall be irrevocable when made and shall be effective only for a Nonelective
Phantom Share Amount that constitutes compensation for services performed after
the date of such election.
(g)
Termination of Participation and/or Deferrals. If the Committee or the
Administrator determines in good faith that a Participant no longer qualifies as
a Director or a member of a select group of management or highly compensated
employees, as membership in such group is determined in accordance with Sections
201(2), 301(a)(3) and 401(a)(1) of ERISA, the Committee or the Administrator
shall have the right, in its sole discretion and only for purposes of preserving
the Plan’s exemption from Title I of ERISA, to prevent the Participant from
making deferral elections for future Plan Years.

3.2    Distribution Elections.
(a)
General Rule. Each Participant shall make a separate distribution election with
respect to each Plan Year for which such Participant elects to defer
Compensation in accordance with Section 3.1. In the case of each Participant who
is a Director, such Participant shall make a separate distribution election with
respect to each Plan Year without regard to whether such Participant elects to
defer Compensation in accordance with Section 3.1. A Participant’s distribution
election with respect to a Plan Year shall apply to: (1) the Subaccount in his
Deferral Account to which shall be credited the amount equal to the portion of
his Compensation earned during such Plan Year that he elects to defer pursuant
to Section 3.1, (2) in the case of a Participant who is a Director, the
Subaccount in his Deferred Account to which shall be credited any Elective
Phantom Share Amounts for equity awards granted during such Plan Year that he
elects to defer pursuant to Section 3.1, and the Subaccount in his Deferral
Account to which shall be credited any Nonelective Phantom Share Amounts during
such Plan Year pursuant to subsection 3.1(f), and (3) the Subaccount in his
Employer Matching Account to which shall be credited the amount equal to the
Employer Matching Contribution for such Plan Year. A Participant may elect any
Payment Date described in subsection 1.2(ii), and may elect distribution in the
normal form, as described in paragraph 7.1(a)(1), or an optional form described
in paragraph 7.1(a)(2). Such Payment Date and distribution form elections shall
be made on such Participant’s Deferral Election Form during the Election Period
for which such Participant elects to defer Compensation under Section 3.1 for
such Plan Year, and such Payment Date and distribution form elections with
respect to such Plan Year shall be irrevocable, except as provided in subsection
3.2(b). In the event a Participant fails to elect a Payment Date for his
Distributable Amount with respect to a Plan Year, his Payment Date for his
Distributable Amount with respect to such Plan Year shall be



15

--------------------------------------------------------------------------------




the date described in paragraph 1.2(ii)(1). In the event a Participant fails to
make a distribution form election for his Distributable Amount with respect to a
Plan Year, his Distributable Amount with respect to such Plan Year shall be
distributed in the normal form, as described in paragraph 7.1(a)(1) in the event
of his Separation from Service or Disability, except as provided in subsection
3.2(b). Except as provided in subsection 3.2(b), a Participant’s distribution
for his Distributable Amount with respect to a Plan Year shall be made or
commence on such Participant’s Payment Date.
(b)
Changes to Distribution Form Election. Subject to subsection 3.2(e), a
Participant may change his distribution form election for his Distributable
Amount with respect to a Plan Year in accordance with this subsection 3.2(b) as
follows:

(1)    Change from Lump Sum. If such Participant elected to receive the
distribution of his Distributable Amount with respect to a Plan Year in the
event of his Separation from Service or Disability in a lump sum, such
Participant may change such distribution form election by making a new
distribution form election for his Distributable Amount with respect to such
Plan Year providing for distribution in one of the following forms, with such
distribution made or commencing on the fifth anniversary of his Payment Date:


(A)    a lump sum,


(B)    annual installments (calculated as set forth in paragraph 7.1(a)(6)) over
five (5) years,
 
(C)    annual installments (calculated as set forth in paragraph 7.1(a)(6) over
ten (10) years, or


(D)    annual installments (calculated as set forth in paragraph 7.1(a)(6)) over
fifteen (15) years.


(2)    Change from Installments. If such Participant elected to receive the
distribution of his Distributable Amount with respect to a Plan Year in the
event of his Separation from Service or Disability in annual installments over
five (5), ten (10) or fifteen (15) years, such Participant may change such
distribution form election by making a new distribution form election for his
Distributable Amount with respect to such Plan Year providing for distribution
in one of the following forms, with such distribution commencing on the fifth
anniversary of his Payment Date:


(i)    annual installments (calculated as set forth at paragraph 7.1(a)(6)) over
the period of years specified in such Participant’s initial distribution form
election, or


(ii)    annual installments (calculated as set forth at paragraph 7.1(a)(6))
over a period of either ten (10) years or fifteen (15) years, provided that such
period exceeds the period of years specified in such Participant’s initial
distribution form election.




16

--------------------------------------------------------------------------------




(3)    A Participant may make only one change to his distribution form election
with respect to a Plan Year under this subsection 3.2(b).


(c)
Election of Scheduled Withdrawal Date. A Participant may elect a Scheduled
Withdrawal Date with respect to his deferrals of Compensation (the “Withdrawal
Amount”) with respect to a Plan Year. Such election of a Scheduled Withdrawal
Date for such Participant’s Withdrawal Amount with respect to a Plan Year shall
be made by such Participant during the Election Period for which such
Participant elects to defer Compensation under Section 3.1 for such Plan Year,
and such election of a Scheduled Withdrawal Date shall be irrevocable, except as
provided in subsection 3.2(d). A Participant may make separate Scheduled
Withdrawal Date elections for his deferrals of Compensation with respect to
different Plan Years. A Participant’s Withdrawal Amount with respect to a Plan
Year shall be credited to Subaccounts under such Participant’s Accounts for such
Plan Year. A Participant shall not be required to elect a Scheduled Withdrawal
Date with respect to his deferrals of Compensation for a Plan Year and, if a
Participant fails to make an election of a Scheduled Withdrawal Date for a Plan
Year, no Scheduled Withdrawal Date shall apply with respect to his deferrals of
Compensation for such Plan Year. For purposes of the Plan, the deferrals of
Compensation included as part of the Withdrawal Amount (i) shall be adjusted for
investment earnings and losses in the case of elections made on or after
November 10, 2016 and (ii) shall be adjusted for investment losses (but not
investment earnings) in the case of elections made prior to November 10, 2016.

(d)
Change of Scheduled Withdrawal Date. Subject to subsection 3.2(e), if a
Participant elected a Scheduled Withdrawal Date with respect to his deferrals of
Compensation with respect to a Plan Year in accordance with subsection 3.2(c),
such Participant may change such Scheduled Withdrawal Date for the Withdrawal
Amount with respect to such Plan Year by electing a new Scheduled Withdrawal
Date for the Withdrawal Amount with respect to such Plan Year that is not less
than five (5) years later than the Scheduled Withdrawal Date previously elected
by such Participant for such Plan Year. A Participant who has not elected a
Scheduled Withdrawal Date for his deferrals of Compensation in accordance with
subsection 3.2(c) for a Plan Year may not subsequently elect a Scheduled
Withdrawal Date for his deferrals of Compensation for such Plan Year. A
Participant may make only one change to the Scheduled Withdrawal Date with
respect to each Plan Year under this subsection 3.2(d).

(e)
Limitation on Distribution Changes. A Participant’s election to change his
distribution form election with respect to a Plan Year under subsection 3.2(b),
or change of a Scheduled Withdrawal Date with respect to a Plan Year under
subsection 3.2(d), shall be subject to the following limitations:

(1)    The Participant’s election to change his distribution election form with
respect to a Plan Year, or change his Scheduled Withdrawal Date with respect to
a Plan Year, shall not take effect until


17

--------------------------------------------------------------------------------




at least twelve (12) months after his election to change the distribution form
election, or Scheduled Withdrawal Date, is made. If the distribution of such
Participant’s Distributable Amount with respect to a Plan Year (in the case of a
change in his distribution election form), or the distribution of the Withdrawal
Amount with respect to such Plan Year (in the case of a change in his Scheduled
Withdrawal Date), is made or commence before the election to change his
distribution form election or Scheduled Withdrawal Date, as the case may be,
becomes effective, the election to change his distribution form election or
Scheduled Withdrawal Date shall not thereafter become effective, and
distributions shall be made in accordance with the distribution form election,
and Scheduled Withdrawal Date (if any), as applicable, in effect prior to the
Participant’s election to change.


(2)    The Participant’s election to change his distribution election form with
respect to a Plan Year, or change his Scheduled Withdrawal Date with respect to
a Plan Year, shall provide that each payment with respect to such new
distribution form election, or new Scheduled Withdrawal Date, shall be deferred
for a period of not less than five (5) years from the date such payment would
otherwise have been made.


(3)    The Participant’s election to change his Scheduled Withdrawal Date with
respect to a Plan Year shall not be made less than twelve (12) months prior to
the date of the first scheduled payment under the Participant’s initial election
of the Scheduled Withdrawal Date with respect to such Plan Year.


The limitations under this subsection 3.2(e) shall be applied in accordance with
Section 409A of the Code.


3.3    Employer Matching Contributions.
(a)
The Company shall make an Employer Matching Contribution for each payroll date
during a Plan Year, on behalf of each Participant who is employed by the Company
on such payroll date and who makes deferrals of Base Salary and/or Bonus under
Article III, in an amount equal to the sum of (1) 50% of the first 6% of Base
Salary and Bonus deferred under Article III for such payroll period plus (2) 20%
of the next 5% of Base Salary and Bonus deferred under Article III for such
payroll period, reduced by (3) the amount of the matching contributions that
would have been made under the 401(k) Plan for such payroll period if the
Participant had contributed 11% of his eligible compensation (or such other
amount that represents the maximum level of pre-tax salary reduction
contributions (including catch-up contributions) and/or Roth elective
contributions with respect to which matching contributions would have been made
on behalf of the Participant under the 401(k) Plan for the applicable period).
For the avoidance of doubt, the amount of the reduction under paragraph (3)
shall be the maximum amount of matching contributions that could have been made
under 401(k) Plan on behalf of the Participant (regardless of whether such
matching contributions were actually made under the 401(k) Plan).

Notwithstanding the foregoing, in no event shall the Employer Matching
Contributions made pursuant to this subsection 3.3(a) exceed 100% of the


18

--------------------------------------------------------------------------------




matching contributions that would have been provided under the 401(k) Plan
absent any plan-based restrictions or limitations on contributions to qualified
plans under the Code.
If a Participant is employed by more than one corporation that is included in
the Company, the foregoing computation shall be applied to each such corporation
based on the portion of the Plan Year during which the Participant was employed
by such corporation. Notwithstanding the above, the Committee reserves the right
to change or eliminate the Employer Matching Contribution in its sole discretion
for any subsequent Plan Year.
(b)
The Employer Matching Contribution for a Plan Year shall be credited to a
Participant’s Employer Matching Account in the manner determined by the
Committee or the Administrator.

3.4    FICA and Other Taxes.
(a)
Withholding, Generally. The Company shall have the right to withhold from any
payments due under the Plan (or with respect to amounts credited to the Plan)
any taxes required by law to be withheld in respect of such payment (or credit).

(b)
Annual Deferral Amounts. For each Plan Year in which a Participant who is an
employee makes a deferral under Section 3.1, the Participant’s employer shall
withhold from that portion of the Participant’s Compensation that is not being
deferred, in a manner determined by the employer, the Participant’s share of
FICA and other employment taxes on such amount. If necessary, the Committee or
the Administrator may reduce the Participant's deferrals under Section 3.1 or
make deductions from his Deferral Account in order to comply with this Section
3.4, to the extent permitted under Section 409A of the Code.

(c)
Employer Matching Amounts. For each Plan Year in which a Participant is credited
with a contribution to his Employer Matching Account under Section 3.3, the
Participant’s employer shall withhold from the Participant’s Compensation that
is not deferred, in a manner determined by the employer, the Participant’s share
of FICA and other employment taxes. If necessary, the Committee or the
Administrator may reduce the Participant’s Employer Matching Account in order to
comply with this Section 3.4, to the extent permitted under Section 409A of the
Code.

(d)
Sempra Energy Stock Fund. With respect to distributions of all or a portion of
balances invested in the Sempra Energy Stock Fund, withholding obligations shall
be satisfied through the surrender of the applicable withholding percentage of
such distributed balances (or portion thereof) in the Sempra Energy Stock Fund. 
Unless otherwise approved by the Committee, withholding obligations for
Restricted Stock Units deferred into the Plan shall be satisfied by payment by
the applicable Participant, deducted from other Compensation payable to such



19

--------------------------------------------------------------------------------




Participant which has not been deferred under the Plan, or a combination of
these methods.
ARTICLE IV.
INVESTMENTS
4.1    Measurement Funds.
(a)
Election of Measurement Funds. In the manner designated by the Committee or the
Administrator, Participants may elect one or more Measurement Funds to be used
to determine the additional amounts to be credited to their Accounts. Although
the Participant may designate the available Measurement Funds that will be used
to determine additional amounts to be credited to their Accounts, neither the
Committee nor the Administrator shall be bound to make actual investments in
such Measurement Funds based on the Participant’s election. If the Committee
designates a substitute Measurement Fund for a Participant (without regard to
the Participant’s election), the substitute Measurement Fund must provide the
Participant with an investment opportunity reasonably comparable to the original
Measurement Funds elected by the Participant, as determined by the Committee in
its sole discretion. The Committee shall select from time to time, in its sole
discretion, the Measurement Funds to be available under the Plan.

(b)
No Actual Investment. Notwithstanding any other provision of this Plan that may
be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation to his Accounts thereto, the calculation of additional
amounts and the crediting or debiting of such amounts to a Participant’s
Accounts shall not be considered or construed in any manner as an actual
investment of his Accounts in any such Measurement Fund. In the event that the
Committee, the Administrator, or the trustee, as applicable, in its own
discretion, decides to invest funds in any or all of the Measurement Funds, no
Participant shall have any rights in or to such investments themselves. Without
limiting the foregoing, a Participant’s Accounts shall at all times be a
bookkeeping entry only and shall not represent any investment made on his behalf
by the Company. The Participant shall at all times remain an unsecured creditor
of the Company

4.2    Investment Elections.
(a)
Participants.

(1)    Deferral Accounts. Except as provided in paragraph 4.2(a)(2) and Section
4.3, Participants may designate how their Deferral Accounts shall be deemed to
be invested under the Plan.
(A)    Such Participants may make separate investment elections for (I) their
future deferrals of Compensation and (II) the existing balances of their
Deferral Accounts.


20

--------------------------------------------------------------------------------




(B)    Such Participants may make and change their investment elections by
choosing from the Measurement Funds designated by the Committee in accordance
with the procedures established by the Committee or the Administrator.
(C)    Except as otherwise designated by the Committee, the available
Measurement Funds under this paragraph 4.2(a)(1) shall be the investment funds
under the 401(k) Plan (excluding the Stable Value Fund and any brokerage account
option), the Sempra Energy Stock Fund and the Measurement Fund based on the
Moody’s Plus Rate.
(D)    If a Participant fails to elect a Measurement Fund under this subsection
4.2(a), he shall be deemed to have elected the Measurement Fund based on the
Moody’s Plus Rate (unless a different default fund is designated by the
Committee) for all of his Accounts.
(2)Employer Matching Account and Certain Deferral Subaccounts.
(A)    (2)    Employer Matching Account and Certain Deferral Subaccounts. Unless
otherwise provided by the Committee or the Administrator, Employer Matching
Contributions credited to a Participant’s Employer Matching Account shall be
invested in Measurement Funds in the same proportion as the corresponding
deferrals of Compensation that are credited to his Deferral Account. Unless
otherwise provided by the Committee, a Participant may, however, transfer the
investment of the Employer Matching Contributions credited to his Employer
Matching Account into any Measurement Fund and may change their investment
elections by choosing from the Measurement Funds designated by the Committee in
accordance with the procedures established by the Committee or the
Administrator. The deferrals of a Participant’s Restricted Stock Units credited
to such Participant’s Deferral Account shall be deemed invested in the Sempra
Energy Stock Fund and may not be moved into any other Measurement Fund.
(B)    The deferrals of Elective Phantom Share Amounts and Nonelective Phantom
Share Amounts credited to a Participant’s Deferral Account shall be initially
deemed invested in the Sempra Energy Stock Fund and shall remain deemed invested
in the Sempra Energy Stock Fund until the Participant’s Separation from Service.
After the Participant’s Separation from Service, a Participant may direct the
investment of the Elective Phantom Share Amount Subaccounts or Nonelective
Phantom Share Amount Subaccounts of the Participant’s Deferral Account into any
other Measurement Fund, as permitted by the Committee.


21

--------------------------------------------------------------------------------




(b)
Continuing Investment Elections. Participants who have had a Separation From
Service but not yet commenced distributions under Article VII or Participants or
Beneficiaries who are receiving installment payments may continue to make
investment elections as permitted under subsection 4.2(a) except as otherwise
determined by the Committee.

4.3    Compliance with Section 16 of the Exchange Act.
(a)
Any Participant or Beneficiary who is subject to Section 16 of the Exchange Act
shall have his Measurement Fund elections under the Plan subject to the
requirements of the Exchange Act, as interpreted by the Committee. Any such
Participant or Beneficiary who either (i) transferred amounts from another
available Measurement Fund under the Plan into the Sempra Energy Stock Fund or
(ii) transferred any amounts from the Sempra Energy Stock Fund to another
available Measurement Fund under the Plan may not make an election with the
opposite effect under this Plan or any other Company-sponsored plan until six
(6) months and one (1) day following the original election.

(b)
Notwithstanding any other provision of the Plan or any rule, instruction,
election form or other form, the Plan and any such rule, instruction or form
shall be subject to any additional conditions or limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b‑3) that are requirements for the application of such
exemptive rule. To the extent permitted by applicable law, such Plan provision,
rule, instruction or form shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.

ARTICLE V.
ACCOUNTS
5.1    Accounts.


22

--------------------------------------------------------------------------------




(a)
The Committee or the Administrator shall establish and maintain a Deferral
Account, and an Employer Matching Account for each Participant under the Plan.
Each Participant’s Accounts shall be divided into separate Subaccounts in
accordance with Section 5.2. Each such Subaccount shall be further divided into
separate investment fund Subaccounts, each of which corresponds to a Measurement
Fund elected by the Participant pursuant to Section 4.2. In addition,
Participants’ Deferral Accounts shall be further divided into Subaccounts
consisting of deferred Restricted Stock Units, Elective Phantom Share Amounts,
and Nonelective Phantom Share Amounts. A separate Subaccount shall be maintained
for each deferral of Restricted Stock Units, Nonelective Phantom Share Amount
and Elective Phantom Share Amount.

(b)
The performance of each elected Measurement Fund (either positive or negative)
shall be determined by the Committee or the Administrator, in its reasonable
discretion, based on the performance of the Measurement Funds themselves. A
Participant’s Accounts shall be credited or debited on each Valuation Date, as
determined by the Committee or the Administrator in its reasonable discretion,
based on the performance of each Measurement Fund selected by the Participant as
though (i) a Participant’s Accounts were invested in the Measurement Fund(s)
selected by the Participant, in the percentages applicable to such period, as of
the close of business on the first business day of such period, at the fair
market value on such date; (ii) the portion of the Participant's Compensation
that was actually deferred pursuant to Section 3.1 during any period were
invested in the Measurement Fund(s) selected by the Participant, in the
percentages applicable to such period, no later than the close of business on
the first business day after the day on which such amounts are actually deferred
from the Participant’s Compensation, at the fair market value on such date; and
(iii) any withdrawal or distribution made to a Participant that decreases such
Participant’s Accounts ceased being invested in the Measurement Fund(s), in the
percentages applicable to such period, no earlier than one (1) business day
prior to the distribution, at the fair market value on such date. The
Participant’s Employer Matching Contribution for a Plan Year shall be credited
to his Employer Matching Account for purposes of this subsection 5.1(b), in the
manner determined on the first day of the Election Period for such Plan Year, as
determined by the Committee or the Administrator.

5.2
Subaccounts.

(a)
The Committee or the Administrator shall establish and maintain, with respect to
a Participant’s Deferral Account, a Subaccount with respect to each Plan Year,
to which shall be credited the amount equal to the portion of the Participant’s
Compensation earned during such Plan Year that he elects to defer pursuant to
Section 3.1, debited by amounts equal to distributions to and withdrawals made
by the Participant and/or his Beneficiary and adjusted for investment earnings
and losses pursuant to Article V.



23

--------------------------------------------------------------------------------




(b)
The Committee or the Administrator shall establish and maintain, with respect to
a Participant’s Employer Matching Account, a Subaccount with respect to each
Plan Year, to which shall be credited the amount equal to the Employer Matching
Contributions made pursuant to Section 3.3 on behalf of such Participant in
respect of such Participant’s Compensation earned during such Plan Year that he
elects to defer pursuant to Section 3.1, debited by amounts equal to
distributions to and withdrawals made by the Participant and/or his Beneficiary
and adjusted for investment earnings and losses pursuant to Article V.

ARTICLE VI.
VESTING
(a)
Subject to subsections (c) and (d), each Participant shall be 100% vested in his
Deferral Account at all times.

(b)
Each Participant shall become 100% vested in his Employer Matching Account after
completing one (1) year of continuous employment with the Company; provided,
however, that a Participant who had an Employer Matching Account under the Plan
immediately prior to the Effective Date shall be 100% vested in his Employer
Matching Account at all times.

(c)
A Participant’s deferred Restricted Stock Units credited to a Subaccount of such
Deferred Account shall be subject to the vesting conditions applicable to the
Restricted Stock Unit award. The Subaccount of such Participant’s Deferral
Amount for a deferred Restricted Stock Unit award shall become vested in
accordance with the vesting conditions applicable to such Restricted Stock Unit
award. To the extent such Restricted Stock Unit award is forfeited, the
Subaccount of such Participant’s Deferral Account for such award shall be
forfeited immediately following the event causing such forfeiture and the amount
of such Subaccount shall be debited from such Deferral Account.

(d)
A Participant’s deferred Elective Phantom Share Amount credited to a Subaccount
of such Participant’s Deferral Account shall be subject to the vesting
conditions applicable to the initial or annual equity award for which such
Elective Phantom Share Amount is credited. The Subaccount of such Participant’s
Deferral Account for a deferred Elective Phantom Share Amount shall become
vested in accordance with the vesting conditions applicable to such equity
award, except as provided in subsection 7.3(b). To the extent such equity award
is forfeited, the Subaccount of such Participant’s Deferral Account for such
Elective Phantom Share Amount shall be forfeited immediately following the event
causing such forfeiture and the amount of such Subaccount shall be debited from
such Deferral Account.

ARTICLE VII.
DISTRIBUTIONS


24

--------------------------------------------------------------------------------




7.1    Distribution of Accounts.
(a)
Distribution at Separation from Service or Disability.

(1)    Normal Form.
(A)    Except as provided in subparagraph (B), paragraph (2), paragraph (3) or
Section 7.3, upon the Separation from Service or Disability of a Participant, a
Participant’s Distributable Amount with respect to each Plan Year beginning on
or after January 1, 2011 shall be paid to the Participant in a lump sum in cash
(or shares of Sempra Energy common stock for Restricted Stock Unit Subaccounts)
on the Participant’s Payment Date. Except as provided in subparagraph (B),
paragraph (2), paragraph (3) or Section 7.3, upon the Separation from Service or
Disability of a Participant, a Participant’s Distributable Amount with respect
to each Plan Year beginning prior to January 1, 2011 shall be paid to the
Participant in substantially equal annual installments in cash (calculated as
set forth in paragraph 7.1(a)(6) over ten (10) years beginning on the
Participant’s Payment Date.
(B)    Upon the Separation from Service of a Participant who is a Specified
Employee (determined as of the date of Separation from Service), the
distribution of the Participant’s Distributable Amount shall be delayed until
the first business day which is six (6) months after the date of such
Participant’s Separation from Service (or, if earlier, the date of such
Participant’s death) in accordance with Section 409A of the Code and shall be
paid on the business day determined by the Committee or the Administrator that
is on or within thirty (30) business days thereafter; provided, however, that if
the Payment Date applicable to the Distributable Amount is later than the
delayed payment date determined pursuant to this subparagraph 7.1(a)(1)(B),
payment of the Distributable Amount shall be made on the Payment Date.
(2)    Optional Forms. Instead of receiving his Distributable Amount with
respect to each Plan Year as described at subparagraph 7.1(a)(1)(A), the
Participant may elect in accordance with Section 3.2 one of the following
optional forms of payment (on the form provided by Committee or the
Administrator) (or shares of Sempra Energy common stock for Restricted Stock
Unit Subaccounts) at the time of his deferral election for such Plan Year:


25

--------------------------------------------------------------------------------




(i)    equal annual installments in cash (or shares of Sempra Energy common
stock for Restricted Stock Unit Subaccounts) (calculated as set forth in
paragraph 7.1(a)(6)) over five (5) years beginning on the Participant’s Payment
Date,
(ii)    equal annual installments in cash (or shares of Sempra Energy common
stock for Restricted Stock Unit Subaccounts) (calculated as set forth in
paragraph 7.1a(a)(6)) over ten (10) years beginning on the Participant’s Payment
Date, or
(iii)    equal annual installments in cash (or shares of Sempra Energy common
stock for Restricted Stock Unit Subaccounts) (calculated as set forth in
paragraph 7.1(a)(6)) over fifteen (15) years beginning on the Participant’s
Payment Date, or
(iv)    a lump sum in cash (or shares of Sempra Energy common stock for
Restricted Stock Unit Subaccounts) .
The payment of such Participant’s Distributable Amount with respect each Plan
Year shall be made or commence on such Participant’s Payment Date (or, if
applicable, the date determined under subparagraph (a)(1)(B)).
(3)    Distribution Election Changes. In the event that a Participant changes
his distribution form election with respect to a Plan Year in accordance with
subsection 3.2(b), and such new distribution form election becomes effective,
upon the Separation from Service or Disability of such Participant, the
Distributable Amount with respect to such Plan Year shall be paid to the
Participant in accordance with such new distribution form election.
(4)    Small Accounts. Notwithstanding provision to the contrary, in the event
the total of a Participant’s Distributable Amounts with respect to all Plan
Years is equal to or less than $25,000, such Distributable Amounts shall be
distributed to the Participant (or his Beneficiary, as applicable) in a lump
sum.
(5)    Investment Adjustments. The Participant’s Accounts shall continue to be
adjusted for investment earnings and losses pursuant to Section 4.2 and Section
4.3 of the Plan until all amounts credited to his Accounts under the Plan have
been distributed.
(6)    Calculating Payments. All payments made under the Plan shall be
determined in accordance with the following:


(i)    All installment payments made under the Plan shall be determined in
accordance with the annual fractional payment method, calculated as follows: the
balance of Subaccounts in the Participant’s Accounts with respect to a Plan Year
shall be calculated as of the Payment Date. The annual installment shall be
calculated by multiplying this balance by a fraction, the numerator of which is
one, and the denominator of which is the remaining number of annual payments due
the Participant. By way of example, if the Participant elects ten (10) year
installments for the distribution of the Subaccounts in his Accounts with
respect to a Plan Year, the first payment shall be 1/10 of the balance of such
Subaccounts in his Accounts calculated as described in this definition. The
following year, the payment shall be 1/9 of such Subaccounts in the balance of
the Participant’s Accounts, calculated as described in this definition. Each


26

--------------------------------------------------------------------------------




annual installment for an applicable year shall be paid on or as soon as
practicable after the Payment Date (but in any event no later than the last
business day of such applicable year).
(ii)    All lump sum payments made under the Plan shall be calculated as of the
close of business on the Payment Date. The lump sum shall be paid in accordance
with the provisions of the Plan applicable thereto.
(b)
Distribution on a Scheduled Withdrawal Date.

(1)    In the case of a Participant who has elected a Scheduled Withdrawal Date
for a distribution to be made prior to the Participant’s Separation from Service
or while still a Director, in each case to the extent permitted by the Plan,
such Participant shall receive his Withdrawal Amount as shall have been elected
by the Participant to be subject to the Scheduled Withdrawal Date. A
Participant’s Scheduled Withdrawal Date with respect to amounts of Compensation
deferred in a given Plan Year must be at least three (3) years from the last day
of the Plan Year for which such deferrals are made.


(2)    The Withdrawal Amount shall be paid in a lump sum in cash.


(3)    A Participant may elect to change the Scheduled Withdrawal Date for the
Withdrawal Amount for any Plan Year in accordance with subsection 3.2(d).


(4)    In the event of Participant’s Separation from Service or Disability prior
to a Scheduled Withdrawal Date, the Participant’s entire Withdrawal Amount shall
be paid in accordance with the Participant’s election with respect to such Plan
Year under subsection 7.1(a). In the event of a Participant’s death prior to a
Scheduled Withdrawal Date, the Participant’s entire Withdrawal Amount shall be
paid as soon as practicable after the Participant’s death in a lump sum in cash.


(c)
Distribution upon Death. In the event a Participant dies before he has begun
receiving distributions under subsection 7.1(a), his Accounts shall be paid to
his Beneficiary in the same manner elected by the Participant. In the event a
Participant dies after he has begun receiving distributions under subsection
7.1(a) with a remaining balance in his Accounts, the balance shall continue to
be paid to his Beneficiary in the same manner.

7.2    Hardship Distribution.
A Participant shall be permitted to elect a Hardship Distribution of all or a
portion of his Accounts under the Plan prior to the Payment Date, subject to the
following restrictions:


27

--------------------------------------------------------------------------------




(a)
The election to take a Hardship Distribution shall be made by filing the form
provided by the Committee or the Administrator before the date established by
the Committee or the Administrator.

(b)
The Committee or the Administrator shall have made a determination that the
requested distribution constitutes a Hardship Distribution in accordance with
subsection 7.2(d).

(c)
The amount determined by the Committee or the Administrator as a Hardship
Distribution shall be paid in a single lump sum in cash as soon as practicable
after the end of the calendar month in which the Hardship Distribution election
is made and approved by the Committee or the Administrator. The Hardship
Distribution shall be distributed proportionately from the Subaccounts in the
Participant’s Accounts, excluding the Restricted Stock Unit, Elective Phantom
Share Amount or Nonelective Phantom Shares Amount Subaccounts and any amounts
invested in the Sempra Energy Stock Fund.

(d)
If a Participant receives a Hardship Distribution, the Participant shall be
ineligible to contribute deferrals to the Plan for the remainder of the Plan
Year in which the Hardship Distribution is received or the immediately following
Plan Year. “Hardship Distribution” shall mean a severe financial hardship to the
Participant resulting from (i) an illness or accident of the Participant, the
Participant’s spouse or of his dependent (as defined in Section 152(a) of the
Code), (ii) loss of a Participant’s property due to casualty, or (iii) other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, as determined by the Committee or
the Administrator in accordance with Section 409A of the Code. The amount of the
Hardship Distribution with respect to a severe financial hardship shall not
exceed the amounts necessary to satisfy such hardship, plus amounts necessary to
pay taxes reasonably anticipated as a result of the distribution, after taking
into account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship), as determined by the Committee or the
Administrator in accordance with Section 409A of the Code.

7.3    Effect of a Change in Control.
(a)
In the event there is a Change in Control, the person who is the chief executive
officer (or, if not so identified, Sempra Energy’s highest ranking officer)
shall name a third-party fiduciary as the sole member of the Committee
immediately prior to such Change in Control and the appointed fiduciary, shall
provide for the immediate distribution of the Accounts under the Plan in lump
sum payments and cash to the extent permitted under Section 409A of the Code.



28

--------------------------------------------------------------------------------




(b)
Upon a Change in Control, all unvested Elective Phantom Share Amounts credited
to a Director’s Account under the Plan shall vest.

(c)
Upon and after the occurrence of a Change in Control, the Company must (i) pay
all reasonable administrative fees and expenses of the appointed fiduciary, (ii)
indemnify the appointed fiduciary against any costs, expenses and liabilities
including, without limitation, attorney’s fees and expenses arising in
connection with the appointed fiduciary's duties hereunder, other than with
respect to matters resulting from the gross negligence of the appointed
fiduciary or its agents or employees and (iii) timely provide the appointed
fiduciary with all necessary information related to the Plan, the Participants
and Beneficiaries.

(d)
Notwithstanding Section 9.3, in the event there is a Change in Control no
amendment may be made to this Plan except as approved by the third-party
fiduciary; provided, however, that in no event shall any amendment approved by
the third-party fiduciary have any retroactive effect to reduce any vested
amounts allocated to a Participant’s Accounts. Upon a Change in Control, assets
shall be placed in a rabbi trust in an amount which shall equal the full accrued
liability under this Plan as determined by an actuarial firm appointed by the
Board immediately prior to such Change in Control or, in the absence of such
appointment, Willis Towers Watson or a successor actuarial firm.

7.4    Inability to Locate Participant.
In the event that the Committee or the Administrator is unable to locate a
Participant or Beneficiary within two (2) years following the required Payment
Date, the amount allocated to the Participant’s Accounts shall be forfeited. If,
after such forfeiture, the Participant or Beneficiary later claims such benefit,
such benefit shall be reinstated without interest or earnings from the date of
forfeiture, subject to applicable escheat laws.
7.5    Prohibition on Acceleration of Distributions.
The time or schedule of payment of any withdrawal or distribution under the Plan
shall not be subject to acceleration, except as provided or permitted under
Section 409A of the Code (including, without limitation, acceleration on
termination of the Plan or in connection with a change in control event within
the meaning of Section 409A of the Code).
7.6    Distributions Pursuant To QDROs.
Except as otherwise provided by the Committee or the Administrator,
distributions to alternate payees pursuant to a QDRO will be made or commence
within ninety (90) days of the date on which the domestic relations order is
determined to be a QDRO in one of the following forms elected by the alternate
payee (including by the terms of the QDRO):


29

--------------------------------------------------------------------------------




(a)
a lump sum,

(b)
annual installments (calculated as set forth at paragraph 7.1(a)(6)) over five
(5) years,

(c)
annual installments (calculated as set forth at paragraph 7.1(a)(6) over ten
(10) years, or

(d)
annual installments (calculated as set forth at paragraph 7.1(a)(6)) over
fifteen (15) years.

If no election is made by the alternate payee within sixty (60) days following
the date on which the domestic relations order is determined to be a QDRO, the
alternate payee’s benefit will be paid in a lump sum in accordance with the
provisions of this Section 7.6.
ARTICLE VIII.
ADMINISTRATION
8.1    Committee.
The Committee shall administer the Plan in accordance with this Article.
8.2    Administrator.
The Administrator, unless restricted by the Committee, shall exercise the powers
expressly granted hereunder and under Sections 8.4 and 8.5 except when the
exercise of such authority would materially affect the cost of the Plan to the
Company or materially increase benefits to Participants.
8.3    Committee Action.
The Committee shall act at meetings by affirmative vote of a majority of the
members of the Committee present at a meeting at which a quorum is present. Any
action permitted to be taken at a meeting may be taken without a meeting if,
prior to such action, a written consent to the action is signed by all members
of the Committee and such written consent is filed with the minutes of the
proceedings of the Committee. A member of the Committee shall not vote or act
upon any matter which relates solely to himself or herself as a Participant. The
chairman or any other member or members of the Committee designated by the
chairman may execute any certificate or other written direction on behalf of the
Committee.


30

--------------------------------------------------------------------------------




8.4    Powers and Duties of the Committee.
The Committee, on behalf of the Participants and their Beneficiaries, shall
enforce the Plan in accordance with its terms and shall have all powers
necessary to accomplish its purposes as set forth herein, including, but not by
way of limitation, the following:
(a)
To select the Measurement Funds in accordance with Section 4.1 hereof;

(b)
To conclusively construe and interpret the terms and provisions of the Plan and
to remedy any inconsistencies or ambiguities hereunder;

(c)
To select employees eligible to participate in the Plan;

(d)
To compute and certify to the amount and kind of benefits payable to
Participants and their Beneficiaries;

(e)
To maintain all records that may be necessary for the administration of the
Plan;

(f)
To provide for the disclosure of all information and the filing or provision of
all reports and statements to Participants, Beneficiaries or governmental
agencies as shall be required by law;

(g)
To make and publish such rules for the regulation and operation of the Plan and
procedures for the administration of the Plan as are not inconsistent with the
terms hereof;

(h)
To appoint a plan administrator or any other agent, and to delegate to them such
powers and duties in connection with the administration of the Plan as the
Committee may from time to time prescribe; and

(i)
To take all actions necessary for the administration of the Plan.

8.5    Construction and Interpretation.
The Committee shall have full discretion to conclusively construe and interpret
the terms and provisions of this Plan, which interpretations or construction
shall be final and binding on all parties, including but not limited to the
Company and any Participant or Beneficiary. The Committee shall administer such
terms and provisions in accordance with any and all laws applicable to the Plan.
The Committee or the Administrator may provide for different rules, rights and
procedures for different Participants or Eligible Individuals and there is no
requirement under the Plan that all Participants or Eligible Individuals receive
the same benefits, payment rights, election rights or any other benefits or
rights, subject to the requirements of applicable law.
8.6    Information.
The Company shall furnish the Committee or the Administrator with such data and
information as may be required for it to discharge its duties. Participants and
other persons entitled to benefits under the


31

--------------------------------------------------------------------------------




Plan must furnish the Committee or the Administrator such evidence, data or
information as the Committee or the Administrator considers necessary or
desirable to carry out the terms of the Plan.
8.7    Compensation, Expenses and Indemnity.
(a)
The members of the Committee shall serve without compensation for their services
hereunder.

(b)
The Committee is authorized at the expense of the Company to employ such legal
counsel and other advisors as it may deem advisable to assist in the performance
of its duties hereunder. Expenses and fees in connection with the administration
of the Plan shall be paid by the Company.

(c)
To the extent permitted by applicable state law, the Company shall indemnify and
save harmless the Committee and each member thereof, the Board of Directors and
any delegate of the Committee who is an employee of the Company or any Affiliate
and the Administrator against any and all expenses, liabilities and claims,
including legal fees to defend against such liabilities and claims arising out
of their discharge in good faith of responsibilities under or incident to the
Plan, other than expenses and liabilities arising out of willful misconduct.
This indemnity shall not preclude such further indemnities as may be available
under insurance purchased by the Company or provided by the any bylaw, agreement
or otherwise, of the Company as such indemnities are permitted under state law.

8.8    Quarterly Statements.
Under procedures established by the Committee or the Administrator, a
Participant shall receive a statement with respect to such Participant’s
Accounts on a quarterly basis as of each March 31, June 30, September 30 and
December 31.
8.9    Disputes.
(a)
Claim.

A person who believes that he is being denied a benefit to which he is entitled
under the Plan (hereinafter referred to as “Claimant”) may file a written
request for such benefit with the Administrator, setting forth his claim. The
request must be addressed to the Administrator at Sempra Energy at its then
principal place of business.
(b)
Claim Decision.

Upon receipt of a claim, the Administrator shall advise the Claimant that a
reply shall be forthcoming within ninety (90) days and shall, in fact, deliver
such reply within such period. The Administrator may, however, extend the reply
period for an additional ninety (90) days for special circumstances.


32

--------------------------------------------------------------------------------




If the claim is denied in whole or in part, the Administrator shall inform the
Claimant in writing, using language calculated to be understood by the Claimant,
setting forth: (i) the specified reason or reasons for such denial; (ii) the
specific reference to pertinent provisions of this Plan on which such denial is
based; (iii) a description of any additional material or information necessary
for the Claimant to perfect his claim and an explanation of why such material or
such information is necessary; (iv) appropriate information as to the steps to
be taken if the Claimant wishes to submit the claim for review; and (v) the time
limits for requesting a review under subsection 8.9(c).
(c)
Request For Review.

With sixty (60) days after the receipt by the Claimant of the written opinion
described above, the Claimant may request in writing a review the determination
of the Administrator. Such review shall be completed by the most senior officer
of Human Resources of Sempra Energy for Participants who are Managers and by the
Committee for Participants who are Executive Officers or Directors. Such request
must be addressed to the Secretary of Sempra Energy, at its then principal place
of business. The Claimant or his duly authorized representative may, but need
not, review the pertinent documents and submit issues and comments in writing
for consideration by the most senior officer of Human Resources of Sempra Energy
or the Committee, as applicable. If the Claimant does not request a review
within such sixty (60) day period, he shall be barred and estopped from
challenging the Administrator’s determination.
(d)
Review of Decision.

Within sixty (60) days after the receipt of a request for review by the most
senior officer of Human Resources of Sempra Energy or the Committee, as
applicable, after considering all materials presented by the Claimant, the most
senior officer of Human Resources of Sempra Energy or the Committee, as
applicable, shall inform the Participant in writing, in a manner calculated to
be understood by the Claimant, the decision setting forth the specific reasons
for the decision contained specific references to the pertinent provisions of
this Plan on which the decision is based. If special circumstances require that
the sixty (60) day period be extended, the most senior officer of Human
Resources of Sempra Energy or the Committee, as applicable, shall so notify the
Claimant and shall render the decision as soon as possible, but no later than
one hundred and twenty (120) days after receipt of the request for review.
ARTICLE IX.
MISCELLANEOUS
9.1    Unsecured General Creditor.
Participants and their Beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, claims, or interest in any specific property or
assets of the Company. No assets of the Company shall be held in any way as
collateral security for the fulfilling of the obligations of the Company under
this Plan. Any and all of the Company’s assets shall be, and remain, the general
unpledged, unrestricted assets of the Company. The Company’s obligation under
the Plan shall be merely that of an unfunded and unsecured promise of the
Company to pay money in the future, and the rights of a Participant or
Beneficiary shall be no greater than those of an unsecured general creditor of
the Company. It is the intention of the Company that this Plan be unfunded for
purposes of the Code and Title I of ERISA.


33

--------------------------------------------------------------------------------




9.2    Restriction Against Assignment.
(a)
The Company shall pay all amounts payable hereunder only to the person or
persons designated pursuant to the terms of the Plan and not to any other person
or entity. No right, title or interest in the Plan or in any Account may be
sold, pledged, assigned or transferred in any manner other than by will or the
laws of descent and distribution. No right, title or interest in the Plan or in
any Account shall be liable for the debts, contracts or engagements of the
Participant or his successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

(b)
Notwithstanding the provisions of subsection 9.2(a), a Participant’s interest in
his Account may be transferred by the Participant pursuant to a QDRO.

9.3    Amendment, Modification, Suspension or Termination.
(a)    Subject to Section 7.3, the Committee may amend, modify, suspend or
terminate the Plan in whole or in part, except that no amendment, modification,
suspension or termination shall have any retroactive effect to reduce any vested
amounts allocated to a Participant’s Accounts. In the event of Plan termination,
distributions shall continue to be made in accordance with the terms of the
Plan, subject to the provisions of subsection 7.3(a).
(b)    Notwithstanding anything to the contrary in the Plan, if and to the
extent Sempra Energy shall determine that the terms of the Plan may result in
the failure of the Plan, or amounts deferred by or for any Participant under the
Plan, to comply with the requirements of Section 409A of the Code, Sempra Energy
shall have authority to take such action to amend, modify, cancel or terminate
the Plan or distribute any or all of the amounts deferred by or for a
Participant, as it deems necessary or advisable, including without limitation:
(1)    Any amendment or modification of the Plan to conform the Plan to the
requirements of Section 409A of the Code (including, without limitation, any
amendment or modification of the terms of any applicable to any Participant’s
Accounts regarding the timing or form of payment).
(2)    Any cancellation or termination of any unvested interest in a
Participant’s Accounts without any payment to the Participant.
(3)    Any cancellation or termination of any vested interest in any
Participant’s Accounts, with immediate payment to the Participant of the amount
otherwise payable to such Participant.
Any such amendment, modification, cancellation, or termination of the Plan may
adversely affect the rights of a Participant without the Participant’s consent.


34

--------------------------------------------------------------------------------




9.4    Designation of Beneficiary.
(a)
Each Participant shall have the right to designate, revoke and redesignate
Beneficiaries hereunder and to direct payment of his Distributable Amount to
such Beneficiaries upon his death.

(b)
Designation, revocation and redesignation of Beneficiaries must be made in
writing in accordance with the procedures established by the Committee or the
Administrator and shall be effective upon delivery to the Committee or the
Administrator.

(c)
If there is no Beneficiary designation in effect, or if no designated
beneficiary survives the Participant, then the Participant’s spouse shall be the
Beneficiary; provided, however, that if there is no surviving spouse, the duly
appointed and currently acting personal representative of the Participant’s
estate shall be the Beneficiary.

(d)
After the Participant’s death, any Beneficiary (other than the Participant’s
estate) who is to receive installment payments may designate a secondary
beneficiary to receive amounts due under this Plan to the Beneficiary in the
event of the Beneficiary’s death prior to receiving full payment from the Plan.
If no secondary beneficiary is designated, it shall be the Beneficiary’s estate.

9.5    Insurance.    
(a)
As a condition of participation in this Plan, each Participant shall, if
requested by the Committee, the Administrator, or the Company, undergo such
examination and provide such information as may be required by the Company with
respect to any insurance contracts on the Participant’s life and shall authorize
the Company to purchase life insurance on his life, payable to the Company

(b)
If the Company maintains an insurance policy on a Participant’s life to fund
benefits under the Plan and such insurance policy is invalidated because (i) the
Participant commits suicide during the two (2) year period beginning on the
first day of the first Plan Year of such Participant’s participation in the Plan
or because (ii) the Participant makes any material misstatement of information
or nondisclosure of medical history, then, to the extent determined by the
Committee or the Administrator in its sole discretion, the only benefits that
shall be payable hereunder to such Participant or his Beneficiary are the
payment of the amount of deferrals of Compensation then credited to the
Participant’s Accounts but without any interest including interest theretofore
credited under this Plan.

9.6    Governing Law.
Subject to ERISA, this Plan shall be construed, governed and administered in
accordance with the laws of the State of California.


35

--------------------------------------------------------------------------------




9.7    Receipt of Release.
Any payment to a Participant or the Participant’s Beneficiary in accordance with
the provisions of the Plan shall, to the extent thereof, be in full satisfaction
of all claims against the Committee, the Administrator, and the Company with
respect to this Plan. The Committee or the Administrator may require such
Participant or Beneficiary, as a condition precedent to such payment, to execute
a receipt and release to such effect prior to the payment date specified under
the Plan.
9.8    Payments Subject to Section 162(m) of the Code.
To the extent Sempra Energy reasonably anticipates that, if a distribution under
the Plan were made as scheduled, Sempra Energy’s deduction with respect to such
payment would not be permitted due to the application of Section 162(m) of the
Code, Sempra Energy, in the discretion of the Committee, may delay the
distribution; provided, however, that any such delayed distribution shall be
made either (a) during the Participant’s first taxable year in which Sempra
Energy reasonably anticipates, or should reasonably anticipate, that, if the
payment is made during such year, the deduction of such payment will not be
barred by application of Section 162(m) of the Code or (b) during the period
beginning with the date of the Participant’s Separation from Service and ending
on the later of (i) the last day of the year in which the Participant’s
Separation from Service occurs or (ii) within 2-1/2 months following the
Participant’s Separation from Service; and provided further that, where any
scheduled payment to a specific Participant is delayed in Sempra Energy’s
taxable year accordance with this Section 9.8, the delay in payment will be
treated as a subsequent deferral election under Section 409A of the Code unless
all scheduled payments to that Participant that could be delayed in accordance
with this Section 9.8 are also delayed. Any amounts deferred pursuant to this
limitation shall continue to be credited/debited with additional amounts in
accordance with Article IV, even if such amount is being paid out in
installments. Notwithstanding anything to the contrary in this Plan, this
Section 9.8 shall not apply to any distributions made after a Change in Control.
9.9    Payments on Behalf of Persons Under Incapacity.
In the event that any amount becomes payable under the Plan to a person who, in
the sole judgment of the Committee or the Administrator, is considered by reason
of physical or mental condition to be unable to give a valid receipt therefore,
the Committee or the Administrator may direct that such payment be made to any
person found by the Committee or the Administrator, in its sole judgment, to
have assumed the care of such person. Any payment made pursuant to such
termination shall constitute a full release and discharge of the Committee, the
Administrator, and the Company.
9.10    Limitation of Rights.
Neither the establishment of the Plan nor any modification thereof, nor the
creating of any fund or account, nor the payment of any benefits shall be
construed as giving to any Participant or other person any legal or equitable
right against the Company except as provided in the Plan. In no event shall the
terms of employment of, or membership on the Board by, any Participant be
modified or in any be effected by the provisions of the Plan.


36

--------------------------------------------------------------------------------




9.11    Exempt ERISA Plan.
The Plan is intended to be an unfunded plan maintained primarily to provide
deferred compensation benefits for directors and a select group of management or
highly compensated employees within the meaning of Sections 201, 301 and 401 of
ERISA and therefore to be exempt from Parts 2, 3 and 4 of Title I of ERISA.
9.12    Notice.
Any notice or filing required or permitted to be given to the Committee or the
Administrator under the Plan shall be sufficient if in writing and hand
delivered, sent by overnight courier, or sent by registered or certified mail,
to the principal office of Sempra Energy, directed, in the case of the
Committee, to the attention of the General Counsel and Secretary of Sempra
Energy and in the case of the Administrator, to the Administrator. Such notice
shall be deemed given as of the date of delivery or, if delivery is made by
mail, as of the date shown on the postmark on the receipt for registration or
certification.
9.13    Errors and Misstatements.
In the event of any misstatement or omission of fact by a Participant to the
Committee or the Administrator or any clerical error resulting in payment of
benefits in an incorrect amount, the Committee or the Administrator, as
applicable, shall promptly cause the amount of future payments to be corrected
upon discovery of the facts and shall pay or, if applicable, cause the Plan to
pay, the Participant or any other person entitled to payment under the Plan any
underpayment in a lump sum or to recoup any overpayment from future payments to
the Participant or any other person entitled to payment under the Plan in such
amounts as the Committee or the Administrator shall direct or to proceed against
the Participant or any other person entitled to payment under the Plan for
recovery of any such overpayment.
9.14    Pronouns and Plurality.
The masculine pronoun shall include the feminine pronoun, and the singular the
plural where the context so indicates.
9.15    Severability.
In the event that any provision of the Plan shall be declared unenforceable or
invalid for any reason, such unenforceability or invalidity shall not affect the
remaining provisions of the Plan but shall be fully severable, and the Plan
shall be construed and enforced as if such unenforceable or invalid provision
had never been included herein.
9.16    Status.
The establishment and maintenance of, or allocations and credits to, the
Accounts of any Participant shall not vest in any Participant any right, title
or interest in and to any Plan assets or benefits except at the time or times
and upon the terms and conditions and to the extent expressly set forth in the
Plan.


37

--------------------------------------------------------------------------------




9.17    Headings.
Headings and subheadings in this Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof.
ARTICLE X.
EMPLOYEES OF SEMPRA ENERGY TRADING CORPORATION
AND SEMPRA ENERGY SOLUTIONS LLC
This Article X includes special provisions relating to the benefits of the
Participants in the Plan who are employed by Sempra Energy Trading Corporation
(“SET”) and Sempra Energy Solutions LLC (“SES”).
(a)
Background. Certain SET and SES employees are Participants in this Plan.

On July 9, 2007, Sempra Energy, Sempra Global, Sempra Energy Trading
International, B.V. (“SETI”) and The Royal Bank of Scotland plc (“RBS”) entered
into the Master Formation and Equity Interest Purchase Agreement, dated as of
July 9, 2007 (the “Master Formation Agreement”), which provides for the
formation of a partnership, RBS Sempra Commodities LLP (“RBS Sempra
Commodities”), to purchase and operate Sempra Energy’s commodity-marketing
businesses. Pursuant to a Master Formation Agreement, RBS Sempra Commodities
will be formed as a United Kingdom limited liability partnership and RBS Sempra
Commodities will purchase Sempra Energy’s commodity-marketing subsidiaries.
Prior to the Closing, SET will be converted into a limited liability company
(“SET LLC”). Following such conversion, SET employees will be employed by SET
LLC. Prior to the Closing, SES will become a wholly-owned subsidiary of SET LLC.
Also, prior to the Closing, Sempra Energy will own, directly or indirectly
through wholly-owned subsidiaries, 100% of the membership interests in SET LLC
and SES. Prior to the Closing, SET LLC and SES will be disregarded entities for
federal income tax purposes.
Effective as of the Closing, RBS Sempra Commodities will purchase 100% of the
membership interests in SET LLC.
As provided in the Master Formation Agreement, an employee of SET LLC who is
actively at work on the Closing Date will continue to be employed by SET LLC
immediately after the Closing Date, and an employee of SES who is actively at
work on the Closing Date will continue to be employed by SES (each such employee
is referred to as a Transferred Employee).
Also, as provided in the Master Formation Agreement, with respect to an employee
of SET LLC or SES who is not actively at work on the Closing Date because such
employee is on approved short-term disability or long-term disability leave in
accordance with the Sempra Plans (such employee is referred to as an Inactive
Employee), if such Inactive Employee returns to active work at the conclusion of
such leave, and in any case within six (6) months following the Closing Date (or
such longer period as is required


38

--------------------------------------------------------------------------------




by applicable law), such Inactive Employee shall become a Transferred Employee
as of the date of such person’s return to active employment with the SET LLC or
SES (such date is referred to as the Transfer Date).
Effective as of the Closing, SET LLC will be a wholly-owned subsidiary of RBS
Sempra Commodities, SES will be an indirect, wholly-owned subsidiary of RBS
Commodities, Sempra Global and SETI will be partners in RBS Sempra Commodities,
and Sempra Energy will own, indirectly through wholly-owned subsidiaries, at
least a 50% profits interest in RBS Sempra Commodities.
(b)
Separation from Service

(1)    Effective as of the Closing, RBS Sempra Commodities will be a member of a
group of trades or businesses (whether or not incorporated) under common control
for purposes of Section 414(c) of the Code and Treasury Regulation Section
1.414(c)-2, as determined under Section 409A of the Code, that includes Sempra
Energy and its wholly-owned subsidiaries. Consequently, effective as of the
Closing, RBS Sempra Commodities will be included in the “service recipient” that
includes Sempra Energy and its wholly-owned subsidiaries, as defined under
Section 409A of the Code.
(2)    A Participant who is an employee of SET LLC or SES, and who is a
Transferred Employee effective as of the Closing Date, will not have a
Separation from Service solely as a result of the purchase of the membership
interests of SET LLC by RBS Sempra Commodities effective as of the Closing.
(3)    A Participant who is an employee of SET LLC or SES, who is an Inactive
Employee, and who becomes a Transferred Employee effective on a Transfer Date
after the Closing Date, will not have a Separation from Service solely as a
result of the purchase of the membership interests of SET LLC by RBS Sempra
Commodities or becoming a Transferred Employee on a Transfer Date after the
Closing Date.
(4)    For purposes of the Plan, a participant in the Plan who is an employee of
SET LLC or SES, and who is or becomes a Transferred Employee, will have a
Separation from Service on or after the Closing Date (or the Transfer Date, if
applicable), as determined under subsection 1.2(rr) and Section 409A of the
Code.
(c)
Certain Defined Terms.

For purposes of this Article X, the terms “Closing,” “Closing Date,” “Inactive
Employee,” “Sempra Plans,” “Transferred Employees” and “Transfer Date” shall
have the meanings ascribed to such terms under the Master Formation Agreement.
ARTICLE XI.
SECTION 409A OF THE CODE
Anything in this Plan to the contrary notwithstanding, it is intended that any
amounts payable under this Plan shall either be exempt from or comply with
Section 409A of the Code so as not to


39

--------------------------------------------------------------------------------




subject any Participant to payment of any additional tax, penalty or interest
imposed under Section 409A of the Code. The provisions of this Plan shall be
construed and interpreted to avoid the imputation of any such additional tax,
penalty or interest under Section 409A of the Code yet preserve (to the nearest
extent reasonably possible) the intended benefit payable to Participant. In no
event shall the Company guarantee the tax treatment of participation in the Plan
or any benefit provided hereunder. Notwithstanding any other provision of the
Plan, in the event any of the amounts deferred or payable under the Plan are
grandfathered for purposes of Section 409A of the Code, such amounts shall be
subject to the terms and conditions “that applied to such amounts prior to the
effective date of Section 409A of the Code.
  


40

--------------------------------------------------------------------------------






Executed at San Diego, California this 14th day of November, 2018.
 
 
SEMPRA ENERGY,
 
 
 
 
By:
By: /s/ G. Joyce Rowland
 
Title:
Sr. Vice President and Chief Culture Officer
 
Date:
November 14, 2018



    




41